Order entered June 30, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00417-CR

                           GEORGE WASHINGTON HICKS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 363rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F11-00837-W

                                             ORDER
        The Court GRANTS court reporter Darlene King Labar’s June 26, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Labar to file the reporter’s record within FIFTEEN (15) DAYS from

the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE